Citation Nr: 9932351	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  96-42 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for the period 
from June 1, 1994 to November 11, 1996 for the residuals of 
trabeculectomy of the left eye, consisting of ICE syndrome 
with iritis.  

2.  Entitlement to a current evaluation in excess of 
20 percent for the residuals of trabeculectomy of the left 
eye, consisting of ICE syndrome with iritis.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


WITNESS AT HEARING ON APPEAL

The appellant




INTRODUCTION

The veteran served on active duty from August 1965 to May 
1994.  

In a decision of August 1997, the Board of Veterans' Appeals 
(Board) denied entitlement to a compensable evaluation for 
service-connected tinea pedis and cruris.  In that same 
decision, the Board remanded for additional development the 
issues of service connection for right shoulder, low back, 
hemorrhoid, and hammertoe disorders, as well as an increased 
(compensable) evaluation for the veteran's service-connected 
eye disability.  

Following the Board's remand, the Regional Office (RO), in a 
decision of June 1999, granted service connection for right 
shoulder, low back, hemorrhoid, and hammertoe disabilities, 
as well as an increased (20 percent) evaluation for the 
residuals of trabeculectomy of the left eye consisting of ICE 
syndrome with iritis, effective from November 12, 1996.  The 
veteran voiced his disagreement with the assignment of the 
aforementioned 20 percent evaluation for his 
service-connected eye disability, and the current appeal 
ensued.  


FINDINGS OF FACT

1.  During the period from June 1, 1994 to November 11, 1996, 
the veteran's service-connected eye disability was 
characterized by corrected visual acuity of 20/30 in the left 
eye, and episodes of active pathology.  

2.  The veteran's service-connected left eye disability is 
presently characterized by corrected visual acuity of 20/50 
in the left eye, and accompanying active pathology.  



CONCLUSIONS OF LAW

1.  A 10 percent evaluation for the veteran's 
service-connected left eye disability during the period from 
June 1, 1994 to November 11, 1996 is warranted.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.3, 4.75, and 
Part 4, Codes 6003, 6009, 6079 (1998).  

2.  A current evaluation in excess of 20 percent for the 
veteran's service-connected left eye disability is not 
warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. § 4.75 and Part 4, Codes 6003, 6009, 6079 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service clinical records reveal that, in early July 1992, the 
veteran was seen for a "rare eye disease," specifically, 
ICE/Chandler's Syndrome.  On physical examination, it was 
noted that the veteran's left eye had started getting red, 
with a yellow mucous discharge since noon that day.  Visual 
acuity in the veteran's left eye was reported as 20/50.  
Further noted was that the veteran had "always had reduced 
acuity."  The clinical assessment was bacterial 
conjunctivitis.  

Approximately two weeks later, the veteran was again seen for 
various eye-related complaints.  At the time of evaluation, 
the veteran gave a history of severe painful photophobia in 
his left eye.  Additionally noted was a history of Chandler's 
Syndrome.  The clinical assessment was CMA/presbyopia.  

In early May 1994, the veteran was seen for a complaint of 
pain and irritation in his left eye.  Reportedly, during the 
previous week, he had been "especially photophobic."  
Corrected visual acuity in the veteran's left eye at the time 
of evaluation was 20/30.  The clinical assessment was 
Chandler's Syndrome/iritis in the left eye.  

Approximately three days later, the veteran was once again 
seen for various eye-related problems.  At the time of 
evaluation, the veteran gave a history of trabeculectomy in 
his left eye in 1985.  Additionally noted was a history of 
Chandler's Syndrome.  Corrected visual acuity in the 
veteran's left eye at the time of evaluation was 20/40.  The 
clinical assessment was one of inflammation which recurred 
approximately every six months, and subsided with treatment.  

In October 1994, a VA ophthalmologic examination was 
accomplished.  At the time of evaluation, the veteran gave a 
history of Chandler's Syndrome in his left eye.  Current 
complaints consisted of poor vision in the left eye, which 
had been progressively decreasing since 1968.  Reportedly, in 
1984/1985, the veteran received a diagnosis of arthritis with 
increasing intraocular pressure in the left eye.  
Additionally noted were intermittent flareups over the past 
six months.  Corrected visual acuity in the veteran's left 
eye at the time of evaluation was 20/30.  There was evidence 
of peripheral anterior synechia, iris atrophy, and 
corectopia.  The pertinent diagnosis was iridocorneal 
endothelialization (ICE) syndrome, most probably Chandler's.  

In a rating decision of April 1995, the RO, in pertinent 
part, granted service connection (and a noncompensable 
evaluation) for the residuals of trabeculectomy of the left 
eye, consisting of macular edema, claimed as Chandler's 
Syndrome, effective from June 1, 1994.  

Private outpatient treatment records covering the period from 
November 1996 to April 1997 show treatment during that time 
for left eye pathology.  In an entry of November 12, 1996, it 
was noted that the veteran had been suffering from slight 
pain in his left eye, in conjunction with blurred near and 
distant vision.  Additionally noted were complaints of a 
"sparkler-type" image "on and off," as well as mucous 
discharge, red eyes, light sensitivity and "matting."  

On physical examination, corrected visual acuity in the 
veteran's left eye was 20/50.  Further evaluation revealed 
one-plus injection and exudate, as well as endothelial 
changes in the cornea of the veteran's left eye.  The 
pertinent diagnoses were conjunctivitis, mild iritis and 
Chandler's (ICE) Syndrome in the left eye.  

In correspondence of April 1997, the veteran's private 
ophthalmologist wrote that he had been following the veteran 
since November of 1996, and that his history was significant 
for Chandler's Syndrome versus an ICE syndrome variant 
diagnosed in 1986, with recurrent eye irritation and pressure 
rise.  Reportedly, the veteran had undergone a trabeculectomy 
in his left eye in 1986.  Since November 1996, the veteran 
had experienced recurrent inflammation and irritation, as 
well as decreased vision in the left eye.  Additionally noted 
was a history of repeated iritis.  When the veteran was seen 
on November 12, 1996, corrected visual acuity in the left eye 
was 20/50, accompanied by marked injection around the bleb 
filtration site and mild iritis.  The veteran was 
aggressively treated for this inflammation and iritis, and, 
over the subsequent months, experienced resolution of his 
inflammation.  He did, however, still complain of chronic 
pain and irritation in his left eye, and "occasional sal."  
The veteran's best corrected visual acuity in his left eye 
was 20/40.  Reportedly, there was still a bleb which was 
functioning and keeping his pressures in the high teens to 
low twenties, with iris atrophy and attenuation throughout 
the clock hours.  According to the veteran's private 
physician, there was a need for chronic antibiotic treatment 
in order to "keep away" some of the veteran's inflammation 
and irritation, and intermittent pain.  Accordingly, the 
veteran was continued on Bacitracin, Ocuflox, and Artificial 
Tears.  

During the course of private outpatient treatment in 
September 1997, corrected visual acuity in the veteran's left 
eye was 20/50.  The clinical impression was ICE Syndrome.  

In correspondence of January 1998, the veteran's private 
ophthalmologist wrote that he had seen and treated the 
veteran during the period from November 1996 to November 
1997.  Reportedly, the veteran had a history of Chandler's 
Syndrome with recurrent inflammation and pressure rises.  In 
1986, he had undergone a trabeculectomy in the left eye, with 
resultant bleb and lowered pressure.  Currently, the veteran 
was complaining of redness and irritation, accompanied by 
recurrent 


conjunctivitis "on the side with his filtering bleb and 
iritis."  The veteran had been placed on topical antibiotics, 
which had cleared his inflammation.  He had, however, been 
seen periodically since September 1996 with stable, but 
persistent, conjunctivitis.  According to his physician, the 
veteran had been maintained on Ocuflox and Bacitracin 
ointment, resulting in a clear bleb at his most recent visit, 
but continuing evidence of iris atrophy, nuclear sclerotic 
lens changes in the left eye, and best corrected visual 
acuity of 20/50.  The veteran had been using Acular to 
control the pain and inflammation (in his left eye), with the 
result that his pressures had been controlled at 11 and 19 at 
the time of his last clinical visit.  It was recommended that 
the veteran receive clinical followup in four months in order 
that his repeated inflammation and pressures might be 
monitored.  

On VA ophthalmologic examination in May 1998, the veteran 
gave a history of Schindler syndrome, which had been 
diagnosed in 1986.  Reportedly, he was currently being 
followed at a private eye clinic.  Additional ocular history 
was remarkable for trabeculectomy in the left eye in 1986, 
with chronic recurrent iritis for the past three years.  At 
the present time, the veteran's medications included Pred 
Forte and Acular Ophthalmic solution.  

On physical examination, uncorrected visual acuity in the 
veteran's left eye was 20/70, corrected to 20/30, and at 
distance, was 20/50-2, corrected to 20/30-2.  Slit lamp 
examination revealed the veteran's lids and lashes to be 
within normal limits.  In the left eye, there was trace 
injection, with an old subconjunctival hemorrhage inferiorly, 
and a superior nasal raised clean bleb.  The left eye was 
fine in the field, with a pseudo-guttate present.  Further 
examination revealed marked polycoria, corectopia, and iris 
atrophy with fine peripheral nodules in the left eye.  The 
lens in the veteran's left eye was NS, and the vitreous was 
clear, without PVD.  The clinical impression at the time of 
the examination was ICE syndrome, probable Cogan-Reese 
variant; second degree glaucoma with a functioning bleb in 
the left eye; and chronic iritis.  

Analysis

The veteran in this case seeks an increased evaluation for 
his service-connected left eye disability.  In that regard, 
disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. 
Part IV (1998).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1998).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Evidence to be considered in the appeal of an initial 
assignment of a rating for a service-connected disability is 
not limited to that reflected in the then-current severity of 
the disorder.  Rather, there is for consideration the concept 
of the "staging" of ratings.  This is to say that, where 
there has been disagreement with an initially-assigned 
disability evaluation, it is possible for the veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In the present case, at the time of the initial grant of 
service connection (and assignment of a noncompensable 
rating) for the veteran's left eye disability in April 1995, 
there were on file various service clinical records and a 
report of VA ophthalmologic examination showing repeated 
episodes of left eye pathology.  More specifically, in July 
1993, while still in service, the veteran was determined to 
be suffering from Chandler's Syndrome in his left eye, 
resulting in painful photophobia.  In May 1994, the veteran 
was once again heard to complain of pain and irritation in 
his left eye, as well as continuing photophobia.  The 
clinical assessment at that time was again of Chandler's 
Syndrome, in conjunction with iritis in the left eye.  In May 
1994, immediately preceding his discharge from service, the 
veteran was described as suffering from inflammation of the 
left eye which recurred approximately every six months.  
While on VA ophthalmologic examination in October 1994, 
corrected visual acuity in the veteran's left eye was 20/30, 
it was noted at that time that he had experienced 
intermittent flareups in his left eye "for the last six 
months."  

The Board notes that, pursuant to applicable law and 
regulation, the veteran's service-connected left eye 
disability is rated by analogy to iritis, which is itself 
rated analogous to an unhealed injury of the eye, on the 
basis of impairment of visual acuity, field loss, pain, rest 
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during the continuance of active 
pathology.  The minimum rating for such active pathology is 
10 percent.  38 C.F.R. Part 4, Codes 6003, 6009 (1998).  
While it is true that, as of the time of the April 1995 
rating decision, corrected visual acuity in the veteran's 
left eye was 20/30, meriting no more than a noncompensable 
evaluation [See 38 C.F.R. Part 4, Code 6079 (1998)], the 
"history" of the veteran's left eye disability prior to that 
time is, in the opinion of the Board, more nearly 
representative of the continuance of an active disease 
process.  Under such circumstances, a 10 percent evaluation 
for the veteran's service-connected left eye disability 
during the period from June 1, 1994 to November 11, 1996 is 
in order.  

Turning to the issue of a current evaluation in excess of 
20 percent for the veteran's service-connected left eye 
disability, the Board notes that, based on recent evidence of 
record, the veteran currently exhibits corrected visual 
acuity of 20/50 in his left eye.  He has, in addition, been 
found to be suffering from continuance of the active 
pathology previously noted in his left eye.  Pursuant to 
applicable law and regulation, a 10 percent evaluation is 
warranted where only one eye is in receipt of service-
connected disability, and that eye exhibits corrected visual 
acuity of 20/50.  38 C.F.R. § 4.75 and Part 4, Code 6079 
(1998).  An additional 10 percent rating is, as noted above, 
warranted where there is evidence of a continuation of active 
pathology.  38 C.F.R. Part 4, Code 6009 (1998).  Combining 
the 10 percent evaluation attributable to the veteran's 
corrected visual acuity in the left eye with that 
attributable to the aforementioned active eye pathology 
results in the 20 percent evaluation currently in effect for 
the veteran's service-connected residuals of trabeculectomy 
of the left eye, consisting of ICE syndrome with iritis.  
38 C.F.R. § 4.25 (1998).  Accordingly, an evaluation in 
excess of 20 percent for the veteran's service-connected left 
eye disability is not in order.  

In reaching the above determinations, the Board has given due 
consideration to the veteran's testimony given at the time of 
a hearing before an Acting Member of the Board in July 1997.  
Such testimony, however, as it concerns the issue of a 
current evaluation in excess of 20 percent for the veteran's 
service-connected left eye disorder is regrettably not 
probative when taken in conjunction with the entire objective 
medical evidence presently on file.  The Board does not doubt 
the sincerity of the veteran's statements.  Those statements, 
however, in and of themselves, do not provide a persuasive 
basis for a grant of the benefit sought in light of the 
evidence as a whole.  


ORDER

An increased (10%) evaluation for the residuals of 
trabeculectomy of the left eye, consisting of ICE syndrome 
with iritis, for the period from June 1, 1994 to November 11, 
1996 is granted, subject to those regulations governing the 
award of monetary benefits.  

An evaluation in excess of 20 percent for the residuals of 
trabeculectomy of the left eye, consisting of ICE syndrome 
with iritis, effective from November 12, 1996, is denied.  



(Continued On Next Page)

		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals

 

